DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as disclosed in the instant application (hereinafter called as AAPA) in view of Ogino (US 2017/0045881 A1).
Regarding claim 1, AAPA discloses a numerical controller for moving a movable object by axis control on the basis of a machining program, the numerical controller comprising a processor for setting a first in-position width when the movable object is a first distance from an interference area, wherein the in-position width is a range in which: a) the movable object moving in a first direction has reached a block end point defined by the machining program, and b) the movable object begins turning in a second direction different than the first direction (e.g. Figs. 1-2 & p. 1-3).
AAPA fails to disclose, but Ogino teaches a numerical controller (e.g. Fig. 1: 1) for moving a movable object (e.g. Fig. 1: 23) by axis control (e.g. Fig. 1: 14) on the basis of a machining program (e.g. [0035]), the numerical controller comprising a processor (e.g. Fig. 1: 10 and Fig. 2: 33 & [0043]) for setting an in-position width (i.e. neighboring distance) in accordance with a distance between an interference area (e.g. Fig. 3: stroke limit prohibition region) where entry of the movable object is prohibited and the movable object (e.g. Fig. 3: start point);
setting a second in-position width greater than the first in-position width when the movable object is a second distance greater than the first distance from the interference area e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of AAPA with the teachings of Ogino to adjust the in-position width based on distance from the interference area so as to reduce time necessary for verification while reducing a burden on an operator in verifying an operation (e.g. [0016] of Ogino).
Regarding claim 2, Ogino teaches the processor sets the in-position width to be smaller in a case in which the movable object is located in a vicinity of the interference area provided in a certain range of a periphery of the interference area than in a case in which the movable object is located outside the vicinity of the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).  
Regarding claim 3, Ogino teaches the processor provides a plurality of areas having different distances from the interference area in a periphery of the interference area (e.g. Figs. 4-5), and sets the in-position width to be smaller as an area in which the movable object is located is closer to the interference area (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).
Regarding claim 4, Ogino teaches 23the processor determines a movement direction of the movable object on the basis of a current position of the movable object and a position of the movable object in a subsequent control cycle, and sets the in-position width in accordance with the movement direction (e.g. Figs. 3-5: the limit stop points are based on the movement of the object in the x-axis and the y-axis directions, and the next in-position width is determined again based on the current limit stop point).  
Regarding claim 5, Ogino teaches when the movable object moves in a direction in which a distance from the interference area increases, the distance determination unit does not perform setting for the in-position width (e.g. Figs. 4-5: no control is performed when the object is moving away from the x-axis and the y-axis neighboring boundaries).  
Regarding claim 6, Ogino teaches when the movable object moves in a direction in which a distance from the interference area decreases, the processor sets the in-position width to be smaller as the distance is smaller (e.g. Figs. 3-5: plurality of x-axis access limits and the y-axis access limits depend on the distance between the object and the prohibition region, and the limits are shorter when the object moving closer to the prohibition region).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846